Citation Nr: 1140789	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-49 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for asbestos related pleural plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to May 1952.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for asbestos related pleural plaques and assigned an initial noncompensable disability rating, effective December 15, 2008.

In May 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2011, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its May 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain any additional VA treatment records pertaining to treatment for a lung disability and, if any such records reflected that the Veteran's lung problems had worsened since his June 2010 VA examination, to schedule him for a new VA examination to assess the severity of his service-connected lung disability.  The examiner was instructed to report the results of all indicated tests and studies, to include pulmonary function tests which reported the Veteran's FEV-1 and FEV- 1/FVC both pre and post-bronchodilator, DLCO (SB) testing, and maximum oxygen consumption testing (to include whether there was any cardiac and/or respiratory limitation.  

The Veteran was afforded a VA examination in June 2011 to assess the severity of his service-connected lung disability.  The examiner noted that pulmonary function tests had been conducted on June 17, 2011 and that the results were normal.  However, he did not report the actual results of such testing.  A VA pulmonary consultation note dated on June 17, 2011 reveals that pulmonary function testing was done on that date, however the results of the testing are again absent.  Also, the examiner did not report the results of any maximum oxygen consumption testing and there is no explanation as to why such testing was not completed.  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

VA pulmonary consultation notes dated on March 5, 2009 and July 6, 2010 indicate that pulmonary function testing was completed on those dates.  However, the results of such testing are not of record.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the pulmonary function testing results obtained during the March 5, 2009, July 6, 2010, and June 17, 2011 VA pulmonary consultations at the VA Medical Center in East Orange, NJ (VAMC East Orange) and all records of the Veteran's treatment for a lung disability at that facility from June 2011 to the present.  All efforts to obtain these records must be documented in the claims file.

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  If the June 17, 2011 VA pulmonary function testing results are unavailable or do not contain all necessary findings as set forth in the Board's May 2011 remand instructions, schedule the Veteran for a VA examination to determine the current severity of his service-connected asbestos related pleural plaques.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examination report should include the results of all indicated tests and studies, to include pulmonary function tests which report the Veteran's FEV-1 and FEV- 1/FVC both pre and post-bronchodilator, DLCO (SB) testing, and maximum oxygen consumption testing (to include whether there is any cardiac and/or respiratory limitation.  
All of these findings are needed to rate the Veteran's disability in accordance with the applicable rating criteria. 

The examiner should also report whether there is any cor pulmonale, right ventricular hypertrophy, pulmonary hypertension shown by Echo or cardiac catherization, or episodes of acute respiratory failure, and whether the Veteran requires outpatient oxygen therapy.

If DLCO(SB) testing and/or post-bronchodilator studies are not conducted, the examiner should explain why the DLCO(SB) test would not be useful or valid and/or why post-bronchodilator studies were not done.

If there is a disparity between the results of different PFTs (FEV-1, FVC), the examiner should state which result most accurately reflects the level of the Veteran's disability.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
3.  The AOJ should review any examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



